Citation Nr: 1226430	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  07-38 653	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for dermatomycoses.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from November 1983 to March 1988 and August 2005 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for dermatomycoses, and assigned an initial 10 percent disability rating, effective from October 25, 2006.  

In May 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DCC, in order to schedule the Veteran for a VA examination to assess the current severity of his service-connected dermatomycoses.  Although the VA examination was not conducted, as will be more fully explained below, the Board is satisfied that there has been substantial compliance, to the extent possible, with the remand directives set out in May 2011.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

During the pendency of this appeal, the Veteran's dermatomycoses did not affect at least 20 to 40 percent of his entire body or exposed areas, and did not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more during the past 12-month period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for dermatomycoses have not been met at any point during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2007 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  Since the appellate issue in this respect (entitlement to assignment of an initial rating in excess of 10 percent) is a downstream issue from that of service connection (for which the February 2007 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003.  This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the rating assigned.  In addition, an October 2007 statement of the case (SOC) properly provided him notice of the criteria for rating dermatomycoses, including what the evidence showed, and why the current rating was assigned.  The Veteran has had ample opportunity to respond and supplement the record.  He is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board also notes that in the February 2007 VCAA letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available treatment records for the Veteran.  The Veteran underwent a VA examination in October 2007, which included a review of the claims folder and a history obtained from the Veteran.  In addition, examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The October 2007 VA examination report is therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The Board remanded this matter in May 2011, and directed that the AMC attempt to schedule the Veteran for another VA examination, in light of his comments in his substantive appeal (VA Form 9) to the effect that his skin condition had increased in severity since the October 2007 VA examination.  However, such VA examination was not conducted.  

The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has stated that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In addition, the Court has held that VA may rely on the "last known address" shown of record.  See Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  In a letter dated in June 2011, sent to the Veteran's address of record, the AMC notified the Veteran that they had asked the VA medical facility nearest him to schedule him for an examination in connection with his claim and that they would notify him as to the date, time, and place of the examination.  In a subsequent computer-generated report titled "Compensation and Pension Exam Inquiry", it was noted that a VA examination for skin diseases had been requested by the AMC in June 2011, but there was a handwritten notation of "cancelled" on the report.  

Thereafter, in July 2011, the AMC sent the Veteran another letter (to his same last address of record) and notified him that they were waiting for a response from him as they had received notice from the West Haven VA Medical Center that the Veteran would like withdraw his appeal.  He was advised that he was to complete the attached form and return it within 30 days of the date of the letter to confirm whether or not he wished to withdraw his appeal.  He was also advised that if the AMC did not hear from him within the requested timeframe, the AMC would continue to process his appeal based on the evidence of record.  There is a handwritten notation on this letter indicating that no response had been received as of March 2012.  Further, there is a paper documenting that on October 2011, the AMC had called the Veteran and he was not in, then the AMC sent him a cancellation notice, but received no reply.  Then the AMC scheduled the Veteran for a VA examination, but he reportedly told the West Haven C&P he wanted to withdraw his claim.  In a print out from CAPRI (Compensation and Pension Records Interchange), dated October 2011, there is a notation on the examination details page that the reason noted for the cancellation of the examination was "veteran withdrew claim".  (The Board acknowledges this note in the record, but cannot accept this as a proper withdrawal by the Veteran as such action must be in writing and made by the Veteran or his representative.  38 C.F.R. §§ 20.202, 20.204.)  Thereafter, the Veteran was sent an SSOC by the AMC in March 2012, notifying him that his claim had been denied, and that he had 30 days in which to respond if he disagreed with the SSOC.  The record reflects that no response to the SSOC was received by the Veteran.  

In light of the foregoing, although another VA examination was warranted based on the Board's May 2011 remand, because neither the representative nor the Veteran have provided any specific or pertinent reasons as to why he has failed to respond or report for the VA examination; because the New Haven VAMC has cancelled their examination request based on the Veteran's apparent representation to them that he wished to withdraw his claim; because the Veteran failed to respond to correspondence and phone calls regarding the AMC and VAMC attempting to schedule him for a VA examination, and because there has been no further response from the Veteran and no showing of good cause, another VA examination need not be scheduled and no additional assistance is required at this point to fulfill VA's duty to assist.  38 C.F.R. § 3.655.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for more development.  Such remand would result in unnecessary additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

On VA examination in March 2007, the Veteran reported that in August 2005 he was seen for a rash of the left arm and left lower abdominal area that was white and itchy, and that he was treated with a pill.  He indicated the rash went away, but came back a few months later in the same area.  He claimed the rash itched more now, when he sweated or was heated, but had not spread to other areas.  He reported no current treatment, no local skin symptoms or systemic symptoms, such as fever or weight loss, and no impairment of function.  For his occupational history, he reported working for 16 years as a mailman, but now did real estate and had not lost any time from work over the past 12 month period.  Examination of the skin showed multiple circular whitish flat scale areas on the left arm and left side of the abdomen and extending toward the back, that covered approximately 5% of the total body area and 0% of exposed areas.  The impressions included dermatomycoses, persistent, with negligible residual functional impairments.  

On VA examination in October 2007, the examiner was advised that the March 2007 VA examination noted dermatomycoses, which the Veteran claimed to be more extensive than noted, and that this should be examined for extent and severity.  It was noted that the Veteran had worked for 16 years as a postal worker, and now was self-employed in stocks.  For his medical history, the Veteran again described being treated in service for a rash of the left arm, left lower abdomen, thighs, and buttocks, and reported that the rash was white and itchy, and improved with pills, but never resolved.  He reported he still had discoloration with intermittent itching with exercise, when he sweated or was heated.  He reported no current treatments, no systemic symptoms, and no impairment of function.  He reported having no treatment since 2005.  Physical examination showed that the Veteran had hypopigmented, dry, scaly patches on the left arm (2% of total body area), left forearm and left thumb (1% of total body area), right arm (1% of total body area), right side of the chest (2% of total body area), left side of the chest (2% of total body area), buttocks and extending to the back of the thighs (4% of total body area), and back of the thighs (4% of total body area).  The examiner specified that the exposed areas included less than 1% of the left hand; that 15% of nonexposed areas of the body were affected; and that 16% of the entire body was affected.  The diagnosis was tinea corporis affecting 15% of the nonexposed body area; less than 1% of the exposed body area; and a total of 16% as likely related to service, since it occurred while he was in the military.  The examiner opined that the Veteran had no functional limitations as a result of this condition.   

III. Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, since the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

By rating decision dated in May 2007, the RO granted service connection for the Veteran's dermatomycoses, and assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806.  

Under Diagnostic Code 7813, dermatophytosis is rated as disfigurement of the head, face, or neck, or as scars, or as dermatitis, depending on the predominant disability.  In this case, the Veteran's dermatomycoses has affected, at least at some point, his left arm, left lower abdominal area, right arm, chest, buttocks, and anterior thighs.  

Diagnostic Code 7806 is for rating dermatitis, and provides for a 0 percent (i.e., no compensable) rating where less than 5 percent of the entire body or exposed body areas are affected, and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is to be assigned if the evidence shows that at least 5 percent, but less than 20 percent, of the entire body or of the exposed areas are affected, or it must show that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is to be assigned where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

As set forth above, since the Veteran has failed to respond to notices sent to him regarding a current VA examination, the Board must now rate his claim based on the evidence of record.  In order for a rating in excess of 10 percent to be granted, the competent evidence of record would need to show (or approximate) 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more during the past 12-month period.  The competent medical evidence of record in this matter includes two VA examinations - dated in March and October 2007.  Review of these VA examination reports shows that the Veteran's dermatomycoses was noted at the time of the examinations, but does not show that his dermatomycoses affected more than 16 percent of his entire body.  In that regard, the VA examination in March 2007 showed multiple circular whitish flat scale areas on the left arm and left side of the abdomen and extending toward the back, that covered approximately 5% of the total body area and 0% of exposed areas.  While the percentage of the Veteran's body area covered with the rash increased on the VA examination in October 2007, the total body area covered was still only 16%.  On the October 2007 VA examination report it was noted that his skin condition had spread to other areas, including the right arm, right chest, buttocks, and thighs, and affected 15% of the nonexposed body area and less than 1% of the exposed body area.  While the Veteran reported that the rash itched when he sweated or got hot, he also indicated he had no treatment since 2005, no systemic symptoms, and no impairment of function.  Likewise, in March 2007, the VA examiner opined that there was negligible residual functional impairment, and in October 2007, the VA examiner opined there were no functional limitations.  Moreover, although the Veteran contended, in his substantive appeal, that his skin condition affected more than 30 percent of his body, the Board notes that the competent medical evidence of record does not show this, and, moreover, the Veteran's lay statements alone are not competent evidence to support a finding on a medical question requiring special experience or special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board concludes that the competent evidence of record, as summarized above, does not meet or approximate the criteria for an initial rating in excess of 10 percent at any point during the appeal period.  

The Board concludes, for reasons set forth above, the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for the Veteran's dermatomycoses, at all times during the pendency of his appeal.  Fenderson v. West, supra.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Extraschedular Consideration

The Board finds that the Veteran's skin disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Here, as explained above, the rating criteria for the Veteran's service-connected dermatomycoses reasonably describe his disability level and symptomatology, and provide for a greater evaluation for more severe symptoms.  For these reasons, the disability picture due to the Veteran's dermatomycoses is adequately contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, also deemed adequate.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted in this matter.


ORDER

An initial rating in excess of 10 percent for dermatomycoses is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


